Herrick, J.:
We have heretofore held in the case of Lakeside Paper Company v. State (60 N. Y. Supp. 1081; 45 App. Div. 112), a case similar to this, that the claimant can recover for the loss of qirofits when they are ascertainable to a reasonable certainty; it is not to be expected that the exact amount of profits lost can be ascertained in any case.
In the case before us there is no dispute as to the profits made upon a ton of paper, and I think the claimant proved with reasonable certainty the number of tons of paper he was prevented from making by reason of the withholding of water from his mills. In addition to evidence as to such loss of profits, evidence was also given as to the rental value of the mills; also items of alleged loss by reason of the payment of workmen, whom he was compelled to keep in and about his mills, and for whom there was nothing to do ; also evidence was given as to the decreased profits upon the paper manufactured by him when the water was only qiartially withheld.
It does not appear upon what basis the Court of Claims computed the amount it found due the plaintiff in this case, but upon any computation that I have been able to make as to the amount of *359profits lost, it seems to me that the loss of profits was not the basis of the judgment rendered; and as they can be reasonably ascertained, that should be the basis, and if it is made such, then the rental value is not to be taken into consideration.
The plaintiff is also entitled to recover the amount which it appears was necessarily paid employees while the mill was necessarily idle because of the acts of the defendant.
In the Lakeside Paper Company case we also held that the claimant was entitled to interest from the date of the filing of the claim to be added to the award; that has not been done in this case.
For these reasons the judgment of the Court of Claims should be reversed, a rehearing granted, with costs to abide the event.
All concurred.
Judgment reversed and a rehearing granted, with costs of this appeal to abide the event.